OPINION — AG — ** SCHOOL DISTRICTS — MILL LEVY — DISTRICTS ** THE PROVISIONS OF 70 O.S. 4419 [70-4419], 70 O.S. 4420 [70-4420] WHICH CREATES TWO OVERLAPPING VOCATIONAL TECHNICAL AREA SCHOOL DISTRICTS IN TULSA COUNTY, AND OPERATE AS A LIMITATION UPON THE PROCEEDS TO THOSE DISTRICTS OF THE CONTINUING ANNUAL MILL LEVY PROVIDED FOR IN ARTICLE X, SECTION 9B(A) DO NOT AFFECT THE ALLOCATION OF THE INCENTIVE LEVY AUTHORIZED BY ARTICLE X, SECTION 9B(B) TO THOSE DISTRICTS. (VOCATIONAL TECHNICAL SCHOOL, TERRITORY, UNIFORM TAXATION) CITE: 70 O.S. 4419 [70-4419], 70 O.S. 4420 [70-4420], OPINION NO. 84-187, ARTICLE X, SECTION 5, ARTICLE X, SECTION 9B (SUSAN BRIMER LOVING)